DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-10 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 6,959,994) in view of Shibata et al. (US 10,160,376), and further in view of Onishi et al. (US 8,854,467).
Re Claim 1, Fujikawa teaches an IR illuminator (Figs. 1-4, illuminating light source 6; col. 4:23-46) for providing infrared light for a digital camera (5) having a camera lens (5B) with a camera field of view (Fig. 3), comprising:
mounting substrate (concave part 2C) arranged adjacent to the digital camera (5) (col. 3:15-40);
at least one LED (6A) mounted to the mounting substrate (2C) for radiating the infrared light (col. 4:23-46); and
a free form cover lens (11) positioned to cover the at least one LED (Fig. 3, col. 4:47-56),
wherein an emission pattern of light radiation is emitted without entering into the camera lens (Fujikawa teaches the shielding wall 7C prevent the illumination light from turning into the lens of the camera - col. 3:52-col. 4:21; col. 4:47-56; col. 7:13-21, 36-61). 
Fujikawa fails to teach the size and shape of the free form cover lens causes the emission pattern of light radiation is emitted without entering into the camera lens. The limitations are well known in the art as taught in Shibata. 
In the same field of endeavor, in figures 1-3 and 5 Shibata teaches a light source module (12) comprising a plurality of light sources (LEDs 15) and a transparent toric lens 13 (Figs. 2-3) configured to form a drawing pattern having a uniform depth in the extending direction of the road (col. 4:26-col. 5:40; col. 5:55-60). Therefore, in light of the teaching from Shibata it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fujikawa by having the free form cover lens (11) be a toric lens in order to display a clearer belt-shaped or rod-shaped drawing pattern which allows a pedestrian can recognize quickly and accurately of an approaching vehicle.  Fujikawa in view of Shibata fails to teach at least two mounting substrates arranged adjacent to the camera. 
Onishi discloses this in figure 27 where at least two mounting substrates (210) arranged adjacent to a camera (200) and at least one LED mounted to each of the substrates for radiating light (col. 18:51-col. 19:67). Therefore, in light of the teaching in Onishi it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Fujikawa and Shibata by having at least two mounting substrates arranged adjacent to the camera in order to provide a camera module capable of capturing an imaging area with a more uniform brightness (col. 3:19-29).
Re Claim 2, Fujikawa in view of Shibata and Onishi teaches the IR illuminator of claim 1, wherein the digital camera has an optic axis in a direction of focus (Onishi, Fig. 27, optical axis 810) and a horizontal axis that is orthogonal to the optic axis, and wherein a surface of each of the mounting substrates upon which the at least one LED is mounted is tilted from the horizontal axis by an angle greater than zero degree (Onishi, col. 18:51-col. 19:67).
Re Claim 4, Fujikawa in view of Shibata and Onishi teaches the IR illuminator of claim 1, wherein the top surface of the free form cover lens is positioned below the field of view of the camera (Onishi, Fig. 27).
Re Claim 7, Fujikawa in view of Shibata and Onishi teaches the IR illuminator of claim 1, wherein a peripheral shape of the free form cover lens is elliptical (Shibata, Fig. 3A).
Re Claim 9, Fujikawa in view of Shibata and Onishi teaches the IR illuminator of claim 1, wherein the at least one LED includes two LEDs mounted equidistant from the center of the camera lens (Onishi, Fig. 27).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5-8  of prior U.S. Patent No. 10,873,687. This is a statutory double patenting rejection.[claim 3]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 





at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 










and a free form cover lens positioned to cover the at least one LED, wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

2. The IR illuminator of claim 1, wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis, and 

wherein a surface of each of the mounting substrates upon which the at least one LED is mounted is tilted from the horizontal axis by an angle greater than zero degrees.  


3. The IR illuminator of claim 2, wherein the angle at which each of the mounting substrates is tilted is in the range of five degrees to fifteen degrees.  
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis;

 at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light, 

wherein a surface of each of the mounting substrates upon which the at least one LED is mounted is tilted from the horizontal axis by an angle greater than zero degrees, 

wherein the angle at which each of the mounting substrates is tilted is in a range of five degrees to fifteen degrees; 

and a free form cover lens positioned to cover the at least one LED, wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.

[see above “wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis;”]


[see above “wherein a surface of each of the mounting substrates upon which the at least one LED is mounted is tilted from the horizontal axis by an angle greater than zero degrees,”]


[see above “wherein the angle at which each of the mounting substrates is tilted is in a range of five degrees to fifteen degrees;”]


[claim 5]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 






and a free form cover lens positioned to cover the at least one LED, wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

5. The IR illuminator of claim 1, wherein the field of view of uniform emission of radiated light is greater than 70 degrees from a central direction that is the direction that the LED is facing.

5. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light 

wherein the field of view of uniform emission of radiated light is greater than 70 degrees from a central direction that is the direction that the at least one LED is facing; 

and a free form cover lens positioned to cover the at least one LED, wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.

[see above “wherein the field of view of uniform emission of radiated light is greater than 70 degrees from a central direction that is the direction that the at least one LED is facing”]



[claim 6]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 
and a free form cover lens positioned to cover the at least one LED, wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

6. The IR illuminator of claim 1, wherein the free form cover lens has an outer surface having an outer cross section shape and an inner surface having an inner cross section shape, and wherein the inner cross section shape has a steeper angle than the outer cross section shape.
6. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 
and a free form cover lens positioned to cover the at least one LED wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens, 

wherein the free form cover lens has an outer surface having an outer cross section shape and an inner surface having an inner cross section shape, and wherein the inner cross section shape has a steeper angle than the outer cross section shape.


[claim 8]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 





and a free form cover lens positioned to cover the at least one LED, 





wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

8. The IR illuminator of claim 1, wherein a surface of the mounting substrate on which the at least one LED is mounted is rounded, 

and wherein the free form cover lens is a toric lens that substantially matches the rounded surface of the mounting surface.  
7. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light, 

wherein a surface of the mounting substrate on which the at least one LED is mounted is rounded, 

a free form cover lens positioned to cover the at least one LED 

wherein the free form cover lens is a toric lens that substantially matches the rounded surface of the mounting substrate; 

and wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.
[see above “wherein a surface of the mounting substrate on which the at least one LED is mounted is rounded,”]

[see above “wherein the free form cover lens is a toric lens that substantially matches the rounded surface of the mounting substrate;”]


[claim 10]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 

and a free form cover lens positioned to cover the at least one LED, wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

10. The IR illuminator of claim 1, wherein the camera has a field of view boundary that is curved, and wherein the cover lens has an outer ellipsoidal surface that conforms to the size and the shape of the curved field of view boundary.
8. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 

a free form cover lens positioned to cover the at least one LED, wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens; 

and wherein the camera has a field of view boundary that is curved, and wherein the free form cover lens has an outer ellipsoidal surface that conforms with a size and shape of the curved field of view boundary.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,873,687. Although the claims at issue are not identical, they are not patentably distinct from each other.
[claim 1]
1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 





at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light; 







and a free form cover lens positioned to cover the at least one LED, wherein the size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.  

1. An IR illuminator for providing infrared light for a digital camera having a camera lens with a camera field of view, comprising: 

wherein the digital camera has an optic axis in a direction of focus and a horizontal axis that is orthogonal to the optic axis; 

at least two mounting substrates arranged adjacent to the digital camera; 

at least one LED mounted to each of the mounting substrates for radiating the infrared light, wherein a surface of each of the mounting substrates upon which the at least one LED is mounted is tilted from the horizontal axis by an angle greater than zero degrees, wherein the angle at which each of the mounting substrates is tilted is in a range of five degrees to fifteen degrees; 

and a free form cover lens positioned to cover the at least one LED, wherein a size and shape of the free form cover lens is such that an emission pattern of light radiation is emitted without entering into the camera lens.

	
	Claim 1 of ‘687 anticipates claim 1 of the present application.  Therefore, the claims are not patentably distinct.[claim 2]
	Regarding claim 2, see claim 1 of ‘687 above (“wherein the digital camera has an optic axis...” and “at least one LED mounted to each of the mounting substrates for radiating the infrared light, wherein a surface of each of the mounting substrates upon which the at least one LED is mounted...”).[claim 4]
	Regarding claim 4, see claim 2 of ‘687.[claim 7]
	Regarding claim 7, see claim 3 of ‘687.[claim 9]
	Regarding claim 9, see claim 4 of ‘687.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698